DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid & State Operations

CMSO Informational Bulletin
DATE:

January 27, 2010

TO:

State Medicaid Agencies

CC:

Associate Regional Administrators - Medicaid

FROM:

Cindy Mann, Director
Centers for Medicaid and State Operations (CMSO)

SUBJECT: Individuals arriving from Haiti for medical attention
CMSO Contact: Chris Gerhardt; 410-786-0693; Christine.gerhardt@cms.hhs.gov

In response to the current earthquake disaster in Haiti we are providing the following information
for you. The following questions and answers apply exclusively to people arriving in the United
States from Haiti as a result of the earthquake and subsequent humanitarian disaster.

1. Are the individuals who have arrived from Haiti all Haitian nationals?
Many of individuals being brought to U.S. hospitals are U.S. citizens. Some Haitian nationals
have arrived, and may continue to arrive. Some have been granted humanitarian parole status
under the Cuban-Haitian Entrant program in order to receive necessary medical care while
others have been granted visitors visas. (1/29/10)
2. Where are these individuals being transported?
Individuals may arrive at any U.S. medical facility that has agreed to accept them, but several
cities have been targeted to receive individuals from Haiti based on the medical facilities
available and the presence of a substantial Haitian population that can provide community
support to the evacuees. These cities are: Miami, Orlando, Atlanta, the Washington DC metro
area, New York, Philadelphia and Boston. (1/29/10)
3. What if the U.S. citizens who arrive are unable to document their citizenship status?
Individuals who declare U.S. citizenship must be provided with a reasonable opportunity to
document their citizenship. Eligibility for Medicaid may not be denied or delayed during the
reasonable opportunity period for individuals who are otherwise eligible for Medicaid. Please
refer to the December 28, 2009 State Health Official Letter CHIPRA #11. (1/28/10)

1

4. Are the U.S. citizens being transported to U.S. hospitals eligible for Medicaid?
These persons may be eligible if they meet all factors of eligibility under the State Medicaid
program. These persons should apply for Medicaid in the State in which they reside, which
generally would be the State in which they intend to stay. (1/28/10)
5. May Haitian individuals admitted on humanitarian parole qualify for Medicaid?
Yes. Individuals granted humanitarian parole are ordinarily non-qualified aliens ineligible for
any benefits as non-qualified aliens. However, the Refugee Education and Assistance Act of
1980 permits Cubans and Haitians who have been granted humanitarian parole to be provided
benefits as Cuban/Haitian Entrants. Therefore, Haitians granted humanitarian parole because
of the earthquake are qualified aliens exempt from the 5-year waiting period, and if otherwise
eligible, may receive all Medicaid services available under the State plan. The emergency
services restriction affecting some non-citizens does not apply. (1/28/10)
6. Are there any other Haitian nationals arriving who do not have humanitarian parole
status?
Yes. Children who are U.S. citizens or are being brought in as parolees may be accompanied
by an adult who has been granted a B2 visitor visa.
In addition, there is a possibility that Haitian nationals may arrive via private or commercial
transportation. The number of such individuals is unknown, and is expected to be small. The
immigration status of such individuals is also unknown. (1/28/10)
7. Are people on B2 visitor visas eligible for Medicaid?
Individuals admitted on B2 visas are not considered qualified aliens, nor are they considered
lawfully residing in the U.S. under section 214 of CHIPRA due to the nature of their
admission. (1/28/10)
8. What if the eligible individual, either U.S. citizen or Haitian national, has a home in a
U.S. State other than where the hospital is located?
Although hospitalized in one State due to the emergency situation, a person may well intend to
return to his or her home State where he or she maintains a residence or is part of a household
where he or she previously resided. In such cases, the person may be considered a resident of
the home State and an application may be filed in the home State by a responsible party acting
on behalf of the individual. The individual’s temporary absence from the home State for the
purpose of receiving medical care should not affect Medicaid eligibility. (1/28/10)
9. Are individuals considered residents of the State where they are hospitalized?
Possibly. States are responsible for determining the residency of Medicaid applicants. States
may not impose any durational requirements on individuals in order to consider them State
residents. An address is not required to establish State residency. (1/28/10)

2

10. What other factors must be considered in establishing Medicaid eligibility for individuals
evacuated from Haiti for medical care?
All factors of eligibility must be met, including status as a child, pregnant woman, parent, a
person over 65 years old or a disabled person. (1/28/10)
11. How may States expedite eligibility determinations for applicants who claim disability as
a basis for eligibility?
If a determination of disability is required to determine eligibility for Medicaid, States must
follow the regulation at 42 CFR 435.540 defining disability and the regulation at 42 CFR
435.541 providing procedures for determining disability. In most cases, the definition of
disability will be the same as that used in the Supplemental Security Income (SS) program. In
circumstances in which States make disability determinations based on the requirements of the
SSI program there are some provisions that could be the basis for finding that the individual is
presumptively disabled (20 CFR 416.934). These impairments include the following:
Amputation of a leg at the hip;
Allegation of total deafness;
Allegation of total blindness.
In other circumstances, the State may also make a presumptive disability finding based on the
criteria in 20 CFR 416.933. In this case, the finding is made by the State entity responsible for
determining disability for Medicaid purposes, based on medical evidence in the State’s
possession, if it is expected that when the full evaluation of all evidence (including the
vocational factors) is made disability will be found to exist. Once a finding of presumptive
disability is made, eligibility may be granted to those otherwise eligible pending the
completion of the full disability determination. (1/28/10)
12. What if a person is incapacitated and cannot apply for Medicaid?
Someone acting responsibly on behalf of the individual may apply on the individual’s behalf as
per 42 CFR 435.907. (1/28/10)
13. For individuals who are eligible, will Medicaid cover all of these services?
For adults, all medically necessary services available under the State plan or approved waivers
are covered. All of the State’s existing limitations on services and payment policies are
applicable. For individuals under the age of 21, all medically necessary services including
Early and Periodic Screening, Diagnostic and Treatment (EPSDT) services are coverable under
the Medicaid program. If the person is being treated in a State that is not their state of
residence, the individual’s home State would pay to the same extent that it would pay for
services furnished within its boundaries if the conditions in 42 CFR 431.52 are met. (1/28/10)

3

